Citation Nr: 1703779	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14 38 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right thumb injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for balance issues.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1965.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2014 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which reopened the claim for service connection for a low back disorder, claimed as degenerative joint disease of the lumbar spine (DJD) and sacroiliac osteoarthropathy, but denied the claim on the merits; that rating action also denied the Veteran's attempt to reopen a claim for service connection for injury to the right thumb, service connection for a bilateral eye disorder, service connection for a bilateral knee disorder, service connection for prostate cancer, service connection for COPD, service connection for depression, service connection for balance issues, and entitlement to a TDIU.  

In his substantive appeal (VA Form 9), received in October 2014, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, in May 2014, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704 (e) (2016).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There is currently insufficient evidence in the Veteran's claims file to make a decision on the Veteran's claims.  Therefore, the Board finds the duty to assist has not been met.  

Upon review of the file, the Board notes that there appears to be numerous VA treatment records missing from the claims file.  Significantly, the March 2014 rating decision and the October 2014 statement of the case (SOC) refer to review of treatment records from the Shreveport VA Medical Center (VAMC) dated from February 16, 2004 to May 26, 2004, treatment records from the Oklahoma City VAMC dated from July 11, 2012 to January 22, 2013, and treatment records from Muskogee VAMC dated from November 5, 1997 to February 13, 2014.  However, aside from the February 2014 VA examination report located in the Virtual VA file, the most recent treatment records in the claims file consists of Imaging records from the VAMC in Muskogee, Oklahoma, dated from September 1996 to December 2003.  The missing records need to be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the service treatment records (STRs) indicate that the Veteran was hospitalized for one month from November to December 1964 in a psychiatric ward; however, the STRs do not contain any military hospital records including the hospitalization for the psychiatric evaluation in 1964.  Typically, the hospital records are archived separate and apart from his STRs.  There has been no attempt to determine whether the in-patient records of hospitalization exist.  These records may help the Veteran establish service connection for his claimed mental health disability.  Therefore, upon remand, the AOJ should request and associate with the file any service hospital records concerning the Veteran.  

Moreover, in a May 2014 statement, the Veteran requested that VA obtain treatment records from the State of Texas Federal Prison for 1969 to 1970, and from the Oklahoma State Correctional Facility for the period from 1997 to 2013.  There is no indication that any attempt has been made to obtain any records from those facilities.  As the outstanding records from the above-cited correctional facilities might contain evidence addressing the presence and etiology of the Veteran's claimed conditions, the Board finds that an attempt should be made to acquire them on remand.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available treatment records from the Shreveport VA Medical Center (VAMC) dated from February 16, 2004 to May 26, 2004; records from the Oklahoma City VAMC dated from July 11, 2012 to January 22, 2013; and treatment records from Muskogee VAMC dated from November 5, 1997 to February 13, 2014.  Once obtained, those records should be associated with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.  

2.  The AOJ must contact the National Personnel Records Center (NPRC) and request records of any inpatient hospitalization during service, to include the Veteran's inpatient treatment at the Valley Forge General Hospital from November to December 1964.  

3.  The AOJ must request complete copies of the Veteran's medical records from the State of Texas Federal Prison for 1969 to 1970, and the Oklahoma State Correctional Facility for the period from 1997 to 2013.  All efforts to obtain these records should be fully documented in the claims file.  If no records can be obtained, the Correctional Facilities should be asked to provide a negative response.  

4.  Thereafter, the AOJ must readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



